DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on December 22, 2020 is acknowledged.  After careful consideration, the restriction requirement is withdrawn and all claims will be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al, US 2008/0193761.
Gomes et al teach microcapsules for “smart” textile materials, allowing for the slow release of products such as fragrances, wherein the microcapsules acquire affinity for, and react with the fibers, such that they are resistant to multiple domestic washings (see abstract and ¶16).  The microcapsules may be melamine formaldehyde (¶15), and affinity for the fibers is achieved by reacting the capsules with glycidyl methacrylate (¶22).  The examiner maintains textiles such as cotton are polysaccharides and so this limitation is satisfied.  It would have been obvious for one of ordinary skill in the art to treat a melamine formaldehyde microcapsule carrying a fragrance with glycidyl methacrylate in order to make the microcapsule adhere to fabrics as this is the very crux of the invention.

Claims 1-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendaele et al, US 2012/0076864.
Vandendaele et al teach microcapsules for the delivery of liquid onto a textile surface, wherein the microcapsules have reactive functional groups such that they are chemically bondable to a textile surface (see abstract).  The microcapsules may be melamine formaldehyde (¶31), the functional groups may be introduced by glycidyl methacrylate or any suitable monomer that may contain glycidyl groups (¶34, emphasis added by examiner).  The examiner maintains textiles such as cotton are polysaccharides and so this limitation is satisfied.  It would have been obvious for one of ordinary skill in the art to treat a melamine formaldehyde microcapsule with glycidyl methacrylate in order to make the microcapsule adhere to fabrics as this is the very crux of the invention.
With respect to claims 5 and 15, the examiner maintains “any suitable monomer that may contain glycidyl groups” encompasses glycidyl-containing compounds such as poly(ethylene glycol) diglycidyl ether absent convincing evidence or argument from applicant to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761